Citation Nr: 0519189	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 

2.  Entitlement to service connection for residuals of a 
muscle injury.

3.  Entitlement to a disability rating greater than 30 
percent for left knee chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran's March 2004 substantive 
appeal included a request for a hearing before a Decision 
Review Officer.  However, in correspondence received in May 
2004, the veteran asked that the RO cancel that hearing.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board denied service connection for a back disorder 
in a July 1999 decision that the veteran did not appeal.  

3.  Evidence received since the July 1999 Board decision is 
new but does not relate to an unestablished fact necessary to 
substantiate the claim and therefore for not raise a 
reasonable possibility of substantiating the claim. 

4.  There is no competent evidence of a current diagnosis of 
residuals of a muscle injury.

5.  There is no evidence of left knee ankylosis, limitation 
of left leg extension to 
30 degrees or less, or nonunion of the left tibia and fibula 
with loose motion requiring a brace.    


CONCLUSIONS OF LAW

1.  The July 1999 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2004).

2.  No new and material evidence has been received since the 
July 1999 Board decision to reopen a claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).   

3.  Service connection for residuals of a muscle injury is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  The criteria for a disability rating greater than 30 
percent for left knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a February 2003 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, in the January 2004 statement of the case, the RO 
provided further explanation of the requirements for 
prevailing on each claim.  In addition, the statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
Accordingly, the Board is satisfied that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO issued its VCAA letter in February 2003, prior to the 
August 2003 adverse determination on appeal, such that there 
is no conflict with Pelegrini.  

The Board also observes that VCAA notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  In this case, 
although the VCAA notice letter to the veteran does not 
specifically contain this request, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

In addition, the Board emphasizes that neither the veteran 
nor his representative has offered any showing, or even any 
allegation, that the timing or the content of the RO's VCAA 
notice has resulted in any prejudice to the veteran.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
relevant medical examinations.  The Board notes that the RO 
issued requests for records from private physicians as 
identified and authorized by the veteran.  In response to 
notice that the RO had requested those records, the veteran 
himself provided records from those physicians.  There is no 
indication or allegation that additional relevant evidence 
remains outstanding.  Accordingly, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Analysis

New and Material Evidence to Reopen

The veteran submitted his original claim for service 
connection for a back disorder in April 1997.  The RO denied 
that claim in a June 1997 rating decision.  In a July 1999 
decision on appeal, the Board also denied service connection 
for a back disorder, confirming the RO's prior denial.  The 
veteran did not appeal the Board's decision.  Therefore, the 
Board's July 1999 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

At this time, the Board notes that the July 1999 Board 
decision found that the veteran's claim for service 
connection for a back disorder was not well grounded.  As 
discussed above, the VCAA eliminated that requirement.  
Pursuant to the statute, a claim denied as not well grounded 
between July 14, 1999 and the date of the VCAA's enactment 
could be readjudicated as if the denial had never been made.  
However, such readjudication had to be initiated by the 
claimant's request, or VA's motion, within two years after 
the enactment of the VCAA in November 2000.  See VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096 (2000).  The RO 
received the veteran's petition to reopen his claim for 
service connection for a back disorder in December 2002, more 
than two years after the enactment of the VCAA.  Accordingly, 
the issue is properly phrased as above.  

Evidence of record at the time of the July 1999 Board 
decision consists of service medical records, records of VA 
medical treatment and VA examinations dated through 1996, the 
report of private testing performed in May 1998, and the 
veteran's testimony from a May 1998 personal hearing.  The 
Board denied service connection in the July 1999 decision 
because there was no competent evidence of a nexus between 
the veteran's current back disorder and his period of active 
duty service.  

Evidence received since the July 1999 Board decision consists 
of records of VA outpatient treatment, the report of February 
2003 VA examinations, and various private medical records 
submitted by the veteran.  The Board finds that none of this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) because the claim still lacks competent evidence 
of a nexus between the veteran's back disorder and his period 
of service.  

First, reports of VA examinations in February 2003 are 
negative for any mention to the back disorder.  Also, 
evidence from Dr. G. Perez-Roman reflects treatment unrelated 
to the back.  Such evidence is clearly not material. Id. 

VA medical records dated from May 2002 to December 2002 
reflect current treatment for the existing back disorder, but 
no evidence or opinion that establishes a relationship 
between the disorder and any incident in service.  In fact, 
during a June 2002 visit, the veteran reported that the low 
back pain began about 15 years before, or about 1987, years 
after the veteran's separation from service in 1980.  This 
evidence does not suggest any nexus between the back disorder 
and service. 

Similarly, the private medical records submitted by the 
veteran, including records from Dr. F. Lao Sam, Dr. J Suarez 
Alvarez, and Dr. H. Miranda Delgado all document evaluation 
and treatment for a back disorder.  Again, careful review of 
these records finds no evidence or opinion that establishes a 
link between the back disorder and the veteran's period of 
service.  The Board observes that an April 1998 entry by Dr. 
Suarez Alvarez indicated that the veteran reported that he 
used to be a parachute jumper in the Army and that about 20 
years ago he sprained his back in a jump.  First, the 
veteran's contention that he injured his back during a 
parachute jump in service was of record at the time of the 
July 1999 Board decision.  The veteran offered testimony on 
the matter during his May 1998 personal hearing.  
Accordingly, the assertion itself, as recorded during the 
April 1998 doctor visit, is duplicative of evidence 
previously considered. Id.  Second, the Board emphasizes that 
the record does not contain any further information that 
would suggest that the doctor endorsed this history as the 
cause of the veteran's back disorder.  Medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, the fact that Dr. 
Suarez Alvarez recorded the veteran's history is insufficient 
to establish competent medical evidence of a nexus required 
to reopen the claim.  

In conclusion, the Board finds no new and material evidence 
has been received to reopen a claim for service connection 
for a back disorder.  38 C.F.R. § 3.156(a).  The claim is not 
reopened and the appeal is denied.  38 U.S.C.A. § 5108.      

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for residuals of a 
muscle injury.  However, review of the record finds no 
diagnosis of a current disability associated with residuals 
of any in-service muscle injury.  Service connection requires 
the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, there is evidence of several current disabilities, 
including disorders of the cervical and lumbar spine, knees, 
wrists, as well as hypertension, allergic rhinitis, and 
deviated nasal septum.  There is simply no evidence that the 
veteran is currently diagnosed as having any disability from 
residuals of a muscle injury.  Absent such a diagnosis, the 
preponderance of the evidence is against service connection 
for residuals of a muscle injury.  38 U.S.C.A. § 5107(b).  
The appeal is denied.   

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee chondromalacia patella is currently 
evaluated as 30 percent disabling by analogy to Diagnostic 
Code (Code) 5257, other impairment of the knee.  38 C.F.R. § 
4.71a.  Under Code 5257, a maximum schedular rating of 
30 percent is assigned when disability from recurrent 
subluxation or lateral instability of the knee is severe.  

In order to warrant a rating greater than 30 percent, the 
evidence must at least show ankylosis of the knee in flexion 
between 10 degrees and 20 degrees (40 percent rating under 
Code 5256), leg extension limited to 30 degrees (40 percent 
rating under Code 5261), or nonunion of the tibia and fibula 
with loose motion requiring a brace (40 percent under Code 
5262).   

The report of the February 2003 VA orthopedic examination 
showed that left knee range of motion was from 0 degrees 
extension to 124 flexion.  Records from Dr. Perez Roman 
indicated that physical examination in April 2003 was 
unchanged from the prior examination in October 2000, which 
showed left knee range of motion of hyperextension to minus 
10 degrees and flexion to 135 degrees.  Thus, the evidence 
fails to demonstrate ankylosis of the knee or the requisite 
limitation of extension to warrant a disability evaluation 
greater than 30 percent under Code 5256 or Code 5261.  
38 C.F.R. § 4.7.  In addition, the February 2003 VA 
examination report indicated that the veteran did not use a 
knee brace and that there was no objective confirmation of 
abnormal joint motion.  The April 2003 notes from Dr. Perez 
Roman indicated that X-rays of the knee were essentially 
normal.  Thus, there is no evidence of nonunion of the tibia 
and fibula to warrant a rating greater than 30 percent under 
Code 5262. Id.   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence or allegation 
of exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.  In conclusion, 
the Board finds that the preponderance of the evidence is 
against a disability rating greater than 
30 percent for left knee chondromalacia patella.  38 C.F.R. § 
4.3.  


ORDER

As no new and material evidence has been received, a claim 
for service connection for a back disorder is not reopened.  
The appeal is denied. 

Service connection for residuals of a muscle injury is 
denied.

A disability rating greater than 30 percent for left knee 
chondromalacia patella is denied.    



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


